                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                          Chapter 11

BOY SCOUTS OF AMERICA AND                                       Case No. 20-10343 (LSS)
DELAWARE BSA, LLC, 1
                                                                Jointly Administered
                           Debtors.


                                   OMNIBUS HEARINGS ORDER

                  IT IS HEREBY ORDERED that the following omnibus hearings have been

scheduled in the above-captioned cases:

                               DATE                                       TIME
                            April 15, 2021                            10:00 a.m. (ET)
                            May 19, 2021                              10:00 a.m. (ET)
                            June 17, 2021                             10:00 a.m. (ET)




1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.

                                                              LAURIE SELBER SILVERSTEIN
         Dated: February 12th, 2021                           UNITED STATES BANKRUPTCY JUDGE
         Wilmington, Delaware
